Citation Nr: 0309154	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  00-13 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by throat clearing.  

2.  Entitlement to an increased disability rating for 
maxillary sinusitis and perennial rhinitis with septoplasty, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from July 1983 to 
July 1987 and from January 1989 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In that decision, the RO denied the issues of 
entitlement to service connection for a chronic disability 
manifested by throat clearing and entitlement to a disability 
evaluation greater than 10 percent for maxillary sinusitis 
and perennial rhinitis with septoplasty.  

Following notification of the December 1999 decision, the 
veteran perfected a timely appeal with respect to the denial 
of his service connection and increased rating claims.  In 
April 2001, the Board remanded these issues to the RO for 
further evidentiary development pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Following completion 
of the requested actions, the RO, in March 2003, returned the 
veteran's case to the Board for final appellate review of his 
service connection and increased rating claims.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  A chronic disability manifested by throat clearing has 
not been shown to be associated with the veteran's active 
military duty.  

3.  The service-connected maxillary sinusitis and perennial 
rhinitis with septoplasty are manifested by complaints of 
nasal congestion, dry nasal passages, difficulty breathing 
through his nose, and occasional whistling sound at night, 
with objective evaluation findings of a small 
inferior-anterior perforation (the size of a pinhead), some 
crusting on the right side, obvious resection of the middle 
turbinate, a wide-open nasal passage on the right and left 
sides, a somewhat hypertrophied turbinate (inferiorly on the 
left side), and no mucopurulence, objective evidence of nasal 
obstruction secondary to an anatomic cause, palpable 
tenderness over the frontal or maxillary sinuses, need for 
bed rest, or need for more than occasional treatment by a 
physician.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by throat clearing was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

2.  The criteria for a disability rating greater than 
10 percent for the service-connected maxillary sinusitis and 
perennial rhinitis with septoplasty have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.97, Diagnostic Codes 6513, 6522 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

Initially, the Board notes that there was a substantial 
change in the law during the pendency of these claims.  On 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the January 2000 
statement of the case, May and December 2001 letters, and a 
March 2003 supplemental statement of the case, the RO, along 
with the Board in April 2001, informed the veteran and his 
representative of the particular provisions of the VCAA, the 
criteria used to adjudicate his service connection and 
increased rating claims, the type of evidence needed to 
substantiate these issues, as well as the specific type of 
information necessary from him.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Further, during the current appeal, the veteran has been 
accorded several relevant VA examinations.  As such, the 
Board finds that VA has met the requirements of the VCAA and 
its implementing regulations and will proceed to address the 
veteran's service connection and increased rating claims 
based upon a complete and thorough review of the pertinent 
evidence associated with his claims folder.  

B.  Service Connection For A Chronic Disability Manifested By 
Throat Clearing

1.  Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of a chronic disability manifested 
by throat clearing.  

According to relevant post-service VA medical records, in 
April and July 1994, the veteran complained of chronic throat 
clearing.  At the July 1994 treatment session, the examiner 
concluded that the veteran's symptoms were probably secondary 
to gastroesophageal reflux.  

Between May 1995 and April 1999, the veteran received 
periodic VA medical care for his complaints of chronic throat 
clearing.  In May 1995, the veteran stated that he had had 
such symptoms for four years.  In September 1997, the 
examiner felt that the veteran's chronic throat clearing was 
secondary to his post nasal drip.  At the March 1998 
treatment session, the examiner concluded that the veteran's 
throat clearing had no obvious etiology.  At the February 
1999 treatment session, the veteran reported that he had 
experienced such problems for eight years.  In April 1999, 
the examiner stated that the veteran's chronic throat 
clearing did not meet the criteria for a diagnosis of 
Tourette's syndrome and that his symptoms were either the 
result of a tic disorder or were habitual.  

In May 1999, the veteran underwent a VA nose, sinus, larynx, 
and pharynx examination, at which time he reported having 
persistent clearing of his throat.  The examiner observed 
that the veteran habitually cleared his throat.  The examiner 
stated that, over a six-year period, the VA ears, nose, and 
throat department had found no etiological or pathological 
findings as the cause of the veteran's habitual throat 
clearing.  The examiner concluded that the compatible 
diagnosis was one of globus syndrome and explained that this 
diagnosis was "one of a process of elimination and adequate 
studies of elimination have been performed at this 
facility."  

Subsequent VA medical records dated from October 1999 to 
March 2001 reflect periodic complaints of throat clearing.  
Treatment sessions in June 2000 and March 2001 included the 
examiners' conclusion that the veteran's symptoms were the 
result of a tic disorder.  Additionally, in March 2001, the 
examiner noted that the veteran's tic disorder had improved 
on medication.  

In August 2001, the veteran underwent another VA examination, 
at which time he reported that his throat clearing problem 
began after his separation from active military duty.  The 
veteran's laryngeal evaluation was within normal limits with 
normal true vocal fold mobility; a clear hypopharynx; and no 
evidence of polyps, masses, lesions, or significant edema of 
the postcricoid area.  The examiner noted that the veteran's 
chronic throat clearing had been addressed by a psychiatrist 
and "appear[ed] . . . to be a tic of some sort, as opposed 
to something caused by an organic cause in the ear, nose, and 
throat diseases."  In addition, with regard to the matter of 
the etiology of the veteran's throat-clearing problem, the 
examiner reiterated the veteran's admission that this problem 
began after he was discharged from service.  

At a March 2002 VA outpatient treatment session, the veteran 
received follow-up treatment for his chronic throat clearing.  
The examiner concluded that the veteran's tic disorder was 
stable and mostly controlled with medication.  

2.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for a chronic disability 
manifested by throat clearing.  In particular, he maintains 
that, during his active military duty, he began to experience 
persistent throat clearing problems.  

Relevant post-service VA medical records indicate that the 
veteran's chronic throat clearing problems have been 
associated with a tic disorder.  Significantly, however, the 
pertinent post-service VA medical reports do not provide 
competent evidence relating such a disability to the 
veteran's active military duty.  In this regard, the Board 
acknowledges the repeated assertions made by the veteran 
throughout the current appeal that his throat clearing 
problems began during service.  However, at the most recent 
VA examination, which was conducted in August 2001, the 
veteran specifically stated that this trouble started after 
he left his active military duty.  Thus, when asked to 
discuss the etiology of the veteran's tic disorder (e.g., 
whether such a disability was related to service), the 
examiner simply reiterated the veteran's admission that his 
throat clearing problems began after he left active military 
service.  

Consequently, the claims folder contains no competent 
evidence establishing a direct etiological relationship 
between the veteran's current tic disorder manifested by 
throat clearing problems and his active military duty.  
Without evidence that the veteran sustained a chronic 
disability manifested by throat clearing problems during his 
active military duty, service connection for such a disorder 
cannot be awarded.  See, 38 U.S.C.A. §§  1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  The preponderance of the 
evidence is, therefore, against the veteran's claim of 
entitlement to service connection for a chronic disability 
manifested by throat clearing.  As such, his claim for such a 
disability must be denied.  

C.  Increased Rating For Service-Connected Maxillary 
Sinusitis And Perennial Rhinitis With Septoplasty

1.  Factual Background

September 1984 service medical records reflect that the 
veteran had a long history of frontal and maxillary sinus 
problems.  Paranasal sinus X-rays taken during that month 
showed probable chronic left sinusitis with evidence of an 
acute sinusitis involving the left maxillary antrum and with 
an air fluid level associated with the latter finding.  The 
examiner concluded that the veteran had a deviated nasal 
septum which may have been contributing to his problems.  The 
veteran was taking medication, including nasal spray, for his 
sinus congestion.  

In October 1984, the veteran sought treatment for complaints 
of congestion, sinus headaches, hard breathing, and mucous.  
A physical examination demonstrated medium-size turbinates, 
post-deflect of the nasal septum, no evidence of an 
infection, and no tenderness over the sinuses.  The examiner 
assessed a deviated nasal septum with rhinitis.  

In May 1986, the veteran complained of having trouble 
breathing through his nose.  Sinus X-rays taken showed some 
clouding of the maxillary antrum on the right but no fluid 
levels.  The remaining sinuses are unremarkable.  The 
examiner assessed chronic sinus difficulties and deformities.  

A report of a December 1988 re-enlistment examination 
indicates that the veteran had infrequently experienced 
sinusitis with no significant problems of this disorder in 
the past three to four years.  Septal deviation was 
suspected.  

At a January 1990 flight class physical examination, the 
veteran denied having any medical difficulties, including 
ever having any throat trouble.  This evaluation determined 
that the veteran's nose and sinuses were normal.  

In October 1991, the veteran sought treatment for complaints 
of a runny nose with yellow discharge as well as tenderness 
in his sinus area.  The examiner provided an impression of 
maxillary sinusitis.  A follow-up treatment session in the 
following month indicated that the veteran remained 
congested.  Following a physical examination, the examiner 
concluded that the veteran's sinusitis was resolving.  

In January 1992, the veteran was hospitalized, during which 
time he underwent a septoplasty.  A biopsy of the bone and 
cartilage of the veteran's nasal septum showed no significant 
microscopic findings.  A follow-up evaluation in February 
1992 demonstrated that the veteran had no nasal obstruction.  

Paranasal sinus X-rays taken in June 1992 were normal.  A 
September 1992 service medical record included the veteran's 
continued complaints of nasal congestion.  

In October 1993, the RO considered the service medical 
records.  Based on these in-service findings, the RO granted 
service connection for chronic maxillary sinusitis and 
perennial rhinitis with septoplasty and assigned a 10 percent 
rating to this disability, effective from January 1993.  

Subsequently, in March 1999, the veteran submitted his 
current claim for an increased rating for his 
service-connected chronic maxillary sinusitis and perennial 
rhinitis with septoplasty.  In support of this claim, he 
cited continued pertinent treatment.  

According to relevant evidence received during the current 
appeal, in June 1997, the veteran underwent nasal septal 
reconstruction as well as an endoscopic partial removal of 
the right middle turbinate at a VA medical facility.  
Following the surgery, the veteran was found to be in stable 
condition.  His post-operative diagnoses were defined as a 
deviated nasal septum and an obstructing right concha 
bullosa.  

In May and August 1998, the veteran sought VA treatment for 
complaints of nasal congestion.  Physical examinations 
demonstrated that his septum was within normal limits.  The 
examiner assessed chronic rhinitis and recommended ruling out 
sinusitis.  A computed tomography scan taken on the veteran's 
sinuses in August 1998 showed interval improvement in 
mucoperiosteal thickening in the left maxillary sinus, 
persistent thickening in the area of the frontoethmoidal 
recess and the right maxillary OMU, and surgical change in 
the anterior middle turbinate.  

In November 1998 the veteran received VA medical care for 
chronic rhinitis.  The examiner noted that a computed 
tomography scan completed in August 1998 had shown 
thickening.  

At the May 1999 VA nose, sinus, larynx, and pharynx 
examination, the veteran reported that the nasal septum 
reconstruction with partial excision of the right middle 
turbinate which he had undergone in June 1997 provided no 
relief of his nasal congestion or recurrent sinusitis.  This 
evaluation reflected minimal residual septal deviation to the 
right with no demonstrable nasal mucosa edema, turbinates 
which were not hypertrophic, minimal if any postnasal 
drainage, and no palpable tenderness over the frontal or 
maxillary sinuses.  X-rays taken of the veteran's sinuses 
provided findings which were suggestive of chronic sinusitis 
of the right maxillary sinus.  The VA radiologist also 
concluded that the remaining paranasal sinuses appeared 
unopacified.  The examiner expressed his opinion that the 
veteran's habitual throat clearing was not a manifestation of 
his sinusitis or rhinitis.  

At the August 2001 VA examination, the veteran complained of 
dry nasal passages, difficulty breathing through his nose, as 
well as occasional whistling sound at night.  He denied 
having sustained any trauma to his nose but reported having 
undergone nasal septal reconstructions in 1991 and 1997.  The 
examiner explained that the veteran "does not have [a] 
classic history for recurrent acute or chronic sinusitis-type 
things but instead has problems with nasal obstruction."  A 
physical examination of the veteran's nose demonstrated a 
small inferior-anterior perforation which is the size of a 
pinhead, some crusting on the right side, obvious resection 
of the middle turbinate, a wide-open nasal passage on the 
right and left sides, a somewhat hypertrophied turbinate 
(inferiorly on the left side), and no mucopurulence.  The 
examiner concluded that, upon the evaluation, he could find 
no objective evidence of nasal obstruction secondary to an 
anatomic cause.  

2.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the veteran's service-connected 
maxillary sinusitis and perennial rhinitis with septoplasty 
under the appropriate diagnostic codes which rate impairment 
resulting from chronic maxillary sinusitis and allergic or 
vasomotor rhinitis.  Specifically, according to Diagnostic 
Code 6513, evidence of one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting warrants the assignment of a 10 percent disability 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2002).  The 
next higher rating of 30 percent requires evidence of three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  The highest rating of 
50 percent necessitates evidence of (following radical 
surgery) chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus and purulent discharge or crusting after repeated 
surgeries.  Id.  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97, Note following Diagnostic Code 6514 (2002).  

Additionally, the RO has considered Diagnostic Code 6522, 
which rates impairment resulting from allergic or vasomotor 
rhinitis.  According to this Diagnostic Code, despite 
findings of no polyps, a compensable rating of 10 percent 
would be awarded based upon evidence of greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2002).  Evidence of the presence of 
polyps is necessary for the grant of the highest rating 
(30 percent) allowable under this Diagnostic Code.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected maxillary sinusitis and perennial 
rhinitis with septoplasty is more severe than the current 
10 percent evaluation indicates.  In particular, the veteran 
cites nasal congestion, dry nasal passages, difficulty 
breathing through his nose, as well as occasional whistling 
sound at night.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected maxillary 
sinusitis and perennial rhinitis with septoplasty must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

The Board acknowledges the veteran's complaints of nasal 
congestion, dry nasal passages, difficulty breathing through 
his nose, as well as occasional whistling sound at night.  In 
particular, X-rays taken of the veteran's sinuses in May 1999 
provided findings which were suggestive of chronic sinusitis 
of the right maxillary sinus.  

Significantly, however, the relevant evidence received during 
the current appeal reflects relatively minimal pathological 
findings.  For instance, recent pertinent evaluations 
demonstrated a small inferior-anterior perforation which is 
the size of a pinhead, some crusting on the right side, 
obvious resection of the middle turbinate, a wide-open nasal 
passage on the right and left sides, a somewhat hypertrophied 
turbinate (inferiorly on the left side), and no 
mucopurulence, objective evidence of nasal obstruction 
secondary to an anatomic cause, or palpable tenderness over 
the frontal or maxillary sinuses.  Furthermore, the 
post-service medical reports received during the current 
appeal do not reflect the need for bed rest or more than 
occasional treatment by a physician.  

Significantly, without evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment 
(as well as bed rest and treatment by a physician), or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, a 30 percent rating for the veteran's 
service-connected disability cannot be awarded.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2002).  See also, 38 C.F.R. 
§ 4.97, Note following Diagnostic Code 6514 (2002).  

Furthermore, the most recent VA examination, which was 
conducted in August 2001 indicated that the veteran had a 
wide-open nasal passage on the right and left sides.  Without 
evidence of polyps, the next higher rating of 30 percent for 
rhinitis cannot be awarded.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2002).  

The Board must conclude, therefore, that the preponderance of 
the evidence is against an award of a disability evaluation 
greater than 10 percent for the veteran's service-connected 
maxillary sinusitis and perennial rhinitis with septoplasty.  
Consequently, his increased rating claim must be denied.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for 


extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (the Board may affirm an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the veteran 
and his representative with the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1) with regard to the veteran's 
increased rating claim but has not made a determination as to 
whether he meets the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board notes that the 
schedular evaluation in this case is not inadequate.  In 
particular, a schedular rating greater than the current 
10 percent rating is provided for the veteran's 
service-connected maxillary sinusitis and perennial rhinitis 
with septoplasty under the schedular criteria for Diagnostic 
Codes 6513 and 6522.  However, the medical evidence 
supporting a rating greater than the currently assigned 
10 percent evaluation is not present in this case.  Second, 
the Board finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  Specifically, 
it is not shown by the evidence of record that the veteran 
has required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected maxillary sinusitis and perennial rhinitis 
with septoplasty to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration 
of the extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  
This disability is appropriately rated under the schedular 
criteria.  




ORDER

Service connection for a chronic disability manifested by 
throat clearing is denied.  

A disability rating greater than 10 percent for maxillary 
sinusitis and perennial rhinitis with septoplasty is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

